                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KASI ALFORD,

             Plaintiff,                           Case No. 18-cv-10466

v.                                                Paul D. Borman
                                                  United States District Judge

D. BUTLER, et al.,
                                                  Elizabeth A. Stafford
             Defendants.                          United States Magistrate Judge

________________________/

          ORDER ADOPTING MAGISTRATE JUDGE STAFFORD’S
     JANUARY 28, 2020 REPORT AND RECOMMENDATION (ECF NO. 41),
        and GRANTING DEFENDANT JAMES GRIGG’S MOTION FOR
              SUMMARY JUDGMENT BASED ON FAILURE
         TO EXHAUST ADMINISTRATIVE REMEDIES (ECF NO. 33)

       On January 28, 2020, Magistrate Judge Elizabeth A. Stafford issued a Report

and Recommendation to grant Defendant James Grigg’s Motion for Summary

Judgment based on failure to exhaust administrative remedies. (ECF No. 41, Report

and Recommendation.) Having reviewed the Report and Recommendation, and

there being no timely objections from either party under 28 U.S.C. § 636(b)(1) and

E.D. Mich L. R. 72.1(d), the Court ADOPTS the Report and Recommendation (ECF

No. 41), and GRANTS Defendant Grigg’s Motion for Summary Judgment (ECF No.

33).
     This Order does not close the case.

IT IS SO ORDERED.

Dated: February 21, 2020                   s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge




                                       2
